DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minchau (US Patent Application Publication No. 2013/0298665) in view of Haustveit et al. (US Patent No. 11,028,679) and Walters et al. (US Patent Application Publication No. 2017/0123089).
Minchau discloses a method for detecting a distance between a hydraulic fracture of a child well 10 and a parent wellbore of a parent well 20 comprising:
measuring, by a strain measurement device 12 (par. 0018), a plurality of strain measurements (par. 0018, “One or more fiber optic cables 12 designed to collect distributed strain measurements”) at at least one point along a length of the parent wellbore 20, the plurality of strain measurements corresponding to a fracture 13 in the child well 10 (pars. 0018 and 0021);
determining a distance between the fracture 13 in the child well 10 and the parent wellbore 20 by inputting the at least one strain measurement into a fracture strain model (par. 0023, par. 0029, strain data is entered into a geomechanical model and that model is then used to make determinations about fracture location) and solving for a location of the fracture in the child well 10 relative to the parent well 20 (par. 0021, “strain measurements indicating that the effect of the injection in the treatment well has extended to or beyond the limit of a predetermined preferred treatment zone”; determining that the fracture has extended beyond the preferred treatment zone carries an implied determination of the location of the fracture relative to the parent well 20); and
adjusting at least one of a sub-surface process or a sub-surface decision based on the determined fracture proximity during a treatment of the child well (par. 0024, “monitor the treatment using DAS signals in the monitoring wells and to stop pumping when initial inter-well connectivity is established”).
Minchau fails to disclose transmitting the strain data to a computing device, determining, by the computing device, a fracture proximity, or adjusting, by the computing device, at least one of a sub-surface process.
Haustveit discloses transmitting strain data comprising the at least one strain measurement to a computing device 2000 (col. 51, lines 44-49; col. 35, lines 10-16);
determining, by the computing device 2000, a fracture proximity to the parent wellbore (col. 51, lines 48-55; col. 35, lines 7-10); and
adjusting, by the computing device 2000, at least one of a sub-surface process or a sub-surface decision based on the determined fracture proximity during a treatment of the child well (col. 51, lines 55-61).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use a computing device to conduct the above steps as it would remove the need for a human operator to independently conduct the steps.
Minchau also does not clearly disclose whether or not a plurality of distance measurements are determined from the plurality of strain measurements.  Walters discloses using a distributed acoustic strain sensor (par. 0033) to determine a plurality of distance measurements of a fracture between a child well and parent well (par. 0045, a “3D spatial model” is generated, this would require a plurality of distance determinations to be made).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a plurality of distance measurements between the fracture in the child well and the parent wellbore so that a 3D model of the fracture can be generated.
In reference to claim 2, Minchau discloses that the strain measurement device 12 comprises at least one of a distributed acoustic sensor fiber optic cable (par. 0018).
In reference to claim 3, Minchau discloses that at least one additional strain measurement device is deployable in at least one of the subterranean formation adjacent to a child wellbore of the child well, the child wellbore, the subterranean formation adjacent to an additional offset wellbore, or the additional offset wellbore (par. 0007, “the invention includes installation of DAS fibers in both a treatment well and in neighboring wells”; par. 0009, “distributed acoustic strain sensors may be installed in one or more monitoring wells”).
In reference to claim 4, Minchau discloses that the sub-surface process comprises pumping a treatment fluid into the child well 10 during a hydraulic fracturing treatment (par. 0021); and 
wherein a pumping rate of the treatment fluid is decreased in response to determining that the fracture proximity is decreasing at a rate that indicates a frac hit will occur, and wherein the sub-surface decision comprises at least one decision relating to at least one of a hydraulic fracturing treatment volume or a hydraulic fracturing treatment rate (par. 0024, “stop pumping” amounts to a change of both rate and volume).
In reference to claim 6, Minchau discloses additional data comprising child wellbore data (par. 0008, the wells are located at “a known distance” from one another) or well pressure data is measured from at least one additional measurement device (par. 0024, “pressure gauges”).
Further, as taught by Haustveit, it would have been obvious to transmit said data to the computing device 2000 for processing.
In reference to claim 9, Minchau discloses determining the fracture proximity uses at least one fracture mechanics model or a predetermined correlation (par. 0023, par. 0029, strain data is entered into a geomechanical model and that model is then used to make determinations about fracture location).

In reference to claim 10, Minchau discloses a system for detecting a distance between a hydraulic fracture of a child well 10 and a parent wellbore of a parent well 20 comprising:
a distributed acoustic sensor fiber optic cable 12 (par. 0018) positionable in a subterranean formation for sensing a plurality of strain measurements (par. 0018, “One or more fiber optic cables 12 designed to collect distributed strain measurements”) along a length of the parent wellbore 20 (par. 0018), the plurality of strain measurement corresponding to a fracture in the child well 10 (pars. 0018 and 0021); and configured to:
receive the at plurality of strain measurements from the distributed acoustic sensor fiber optic cable 12 (par. 0018, at light box 14 with “signal-receiving means”);
calculate a distance between the fracture 13 in the child well 10 and the parent wellbore 20 by inputting the plurality of strain measurements into a fracture strain model (par. 0023, par. 0029, strain data is entered into a geomechanical model and that model is then used to make determinations about fracture location) and solving for a location of the hydraulic fracture in the child well 10 relative to the parent well 20 (par. 0021, “strain measurements indicating that the effect of the injection in the treatment well has extended to or beyond the limit of a predetermined preferred treatment zone”; determining that the fracture has extended beyond the preferred treatment zone carries an implied determination of the location of the fracture relative to the parent well 20); and
adjust at least one of a sub-surface process or a sub-surface decision based on the calculated fracture proximity during a treatment of the child well (par. 0024, “monitor the treatment using DAS signals in the monitoring wells and to stop pumping when initial inter-well connectivity is established”).
Minchau fails to disclose a computing device comprising a processor and a memory device coupled with the processor, the memory device containing a set of instructions that, when executed by the processor, cause the processor to perform the above steps.
Haustveit discloses transmitting strain data comprising the at least one strain measurement to a computing device 2000 (col. 51, lines 44-49; col. 35, lines 10-16) comprising a memory device 2006 coupled with a processor 2002 (Fig. 20); the memory comprising instructions that cause the processor to:
determine, by the computing device 2000, a fracture proximity to the parent wellbore (col. 51, lines 48-55; col. 35, lines 7-10); and
adjust, by the computing device 2000, at least one of a sub-surface process or a sub-surface decision based on the determined fracture proximity during a treatment of the child well (col. 51, lines 55-61).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use a computing device to conduct the above steps as it would remove the need for a human operator to independently conduct the steps.
Minchau also does not clearly disclose whether or not a plurality of distance measurements are determined from the plurality of strain measurements.  Walters discloses using a distributed acoustic strain sensor (par. 0033) to determine a plurality of distance measurements of a fracture between a child well and parent well (par. 0045, a “3D spatial model” is generated, this would require a plurality of distance determinations to be made).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a plurality of distance measurements between the fracture in the child well and the parent wellbore so that a 3D model of the fracture can be generated.
In reference to claim 11, Minchau discloses that the sub-surface process comprises pumping a treatment fluid into the child well 10 during a hydraulic fracturing treatment (par. 0021); and wherein a pumping rate of the treatment fluid is decreased in response to determining that the fracture proximity is decreasing at a rate that indicates a frac hit will occur, and wherein the sub-surface decision comprises at least one decision relating to at least one of a hydraulic fracturing treatment volume, a hydraulic fracturing treatment rate (par. 0024, “stop pumping” amounts to a change of both rate and volume).
In reference to claim 13, Minchau discloses that the fracture proximity is calculated using at least one fracture mechanics model or a predetermined correlation (par. 0023, par. 0029, strain data is entered into a geomechanical model and that model is then used to make determinations about fracture location).  In combination with Walters, this would result in the plurality of distance measurements being calculated using at least one fracture mechanics model or a predetermined correlation.

In reference to claim 15, Minchau discloses a method for detecting a changing distance between a hydraulic fracture of a child well 10 and a parent wellbore of a parent well 20 comprising:
measuring a plurality of strain measurements (par. 0018, “One or more fiber optic cables 12 designed to collect distributed strain measurements”) along a length of the parent wellbore 20 using a distributed acoustic sensor fiber optic cable 12 positionable in a subterranean formation (par. 0018), the plurality of strain measurements corresponding to a fracture 13 in the child well 10 (pars. 0018 and 0021);
calculating a plurality of distance measurements ( between the fracture 13 in the child well 10 and the parent wellbore 20 by inputting the plurality of strain measurements into a fracture strain model (par. 0023, par. 0029, strain data is entered into a geomechanical model and that model is then used to make determinations about fracture location) and solving for a location of the fracture in the child well 10 relative to the parent well 20 (par. 0021, “strain measurements indicating that the effect of the injection in the treatment well has extended to or beyond the limit of a predetermined preferred treatment zone”; determining that the fracture has extended beyond the preferred treatment zone carries an implied determination of the location of the fracture 13 relative to the parent wellbore 20); and 
adjusting, by the computing device, an on-going hydraulic fracturing treatment of the child well 10 during the on-going hydraulic fracturing treatment based on the calculated fracture proximity (par. 0024, “monitor the treatment using DAS signals in the monitoring wells and to stop pumping when initial inter-well connectivity is established”).
Minchau fails to disclose transmitting the strain data to a computing device, determining, by the computing device, a fracture proximity, or adjusting, by the computing device, at least one of a sub-surface process.
Haustveit discloses transmitting strain data comprising the at least one strain measurement to a computing device 2000 (col. 51, lines 44-49; col. 35, lines 10-16);
determining, by the computing device 2000, a fracture proximity to the parent wellbore (col. 51, lines 48-55; col. 35, lines 7-10); and
adjusting, by the computing device 2000, at least one of a sub-surface process or a sub-surface decision based on the determined fracture proximity during a treatment of the child well (col. 51, lines 55-61).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use a computing device to conduct the above steps as it would remove the need for a human operator to independently conduct the steps.
Minchau also does not clearly disclose whether or not a plurality of distance measurements are determined from the plurality of strain measurements.  Walters discloses using a distributed acoustic strain sensor (par. 0033) to determine a plurality of distance measurements of a fracture between a child well and parent well (par. 0045, a “3D spatial model” is generated, this would require a plurality of distance determinations to be made).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine a plurality of distance measurements between the fracture in the child well and the parent wellbore so that a 3D model of the fracture can be generated.
In reference to claim 17, Michau discloses that adjusting the on-going hydraulic fracturing treatment comprises at least one of changing a pumping rate of a treatment fluid (par. 0024, “stop pumping”).
In reference to claim 18, Michau discloses that calculating the fracture proximity further comprises analyzing additional data comprising at least one of child wellbore data (par. 0008, the wells are located at “a known distance” from one another) or pressure data (par. 0024, “pressure gauges”).

Claims 5, 7, 8, 12, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minchau (US Patent Application Publication No. 2013/0298665) in view of Haustveit et al. (US Patent No. 11,028,679) and Walters et al. (US Patent Application Publication No. 2017/0123089) as applied to claims 1, 6, 10, 15 and 18 above, and further in view of Wright et al. (US Patent Application Publication No. 2006/0081412).
In reference to claims 5, 12 and 16, it is not clear if the model disclosed by Minchau comprises a predetermined correlation, the Okada model, the Du model, the Wang model, the Mogi model, an analytical model, or a numerical model.
Wright discloses that the Okada Model (par. 0048) can be used to determine fracture dimensions.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to use the Okada model in place of the generic model disclosed by Minchau as the Okada model is known in the art to effectively determine fracture dimension.
In reference to claims 7, 8, 14, 19 and 20, Minchau fails to disclose determining at least one parameter constraint of the hydraulic fracture by inputting at least one of the additional data or the at least one strain measurement into the fracture strain model and solving for the at least one parameter constraint; or that the parameter constraint comprises at least one of a position, a dimension, an orientation, or a slip parameter.
Wright discloses that a dimension parameter constraint (par. 0049, height) can be added to a fracture model to improve the analysis (par. 0049).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to add a parameter constraint to the fracture model to improve the fracture analysis. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.  The rejection has been amended to reflect the new claim limitations.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



7/25/22